DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim is labeled “currently amended” and the last line is underlined (indicating new limitations), but the claim is unchanged from the previous submission (9/14/20).  Please remember that claims must reflect changes from the last examined claim set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 12-14, 19, 24, 25, 29, 31-34, 41, 42, 45, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Harlow US 1,019,635 in view of Hoffjann US 8,640,439.
Regarding claim 1, Harlow teaches a propulsion system comprising: 
a first propulsion unit configured for being fixedly mounted to an airframe (column 2, lines 100-105); and
a rotor 31 having a hub and a rotational axis, the rotor being configured for being pivotably mounted with respect to the first propulsion unit to allow 
the rotor having a first longitudinal side and an opposed-facing second longitudinal side along said rotational axis; 
wherein the first propulsion unit is coupled to the rotor via a first driveshaft 25, 27;
wherein said first driveshaft comprises a first portion 25 driven by the first propulsion unit and a second portion 27 for driving the rotor when the first driveshaft is coupled to the rotor via a first coupling; 
wherein said second portion is operatively connected to said hub (note that any area where the second portion is connected can be considered a hub); 
and wherein said first portion and said second portion pivot with respect to one another about said pivot axis between a first angular disposition angle located between said first portion and said second portion and a second angular disposition angle located between said first portion and said second portion, wherein the first angular disposition is less than the second angular disposition.  

    PNG
    media_image1.png
    509
    477
    media_image1.png
    Greyscale

Figure 1- Harlow Figure 1
Harlow does not teach a second propulsion unit; a first coupling for selectively coupling and decoupling the rotor with respect to the first propulsion unit; or a second coupling for selectively coupling and decoupling the rotor with respect to the second propulsion unit, independently of the first coupling.  Hoffjann teaches a propulsion system comprising: 
a first propulsion unit 2 configured for being fixedly mounted to an airframe; 
a second propulsion unit 3; 
a rotor 1
a first coupling 10 for selectively coupling and decoupling the rotor with respect to the first propulsion unit; 
a second coupling 11 for selectively coupling and decoupling the rotor with respect to the second propulsion unit, independently of the first coupling.

    PNG
    media_image2.png
    200
    380
    media_image2.png
    Greyscale

Figure 2- Hoffjann Figure 3
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the propulsion system as taught by Harlow with first and second independently coupled propulsion systems as taught by Hoffjann in order to enable fully adjustable power output and energy usage (column 2, lines 24-33).  As modified, said first propulsion unit is reversibly coupled to the first longitudinal side of the rotor, and said second propulsion unit is reversibly coupled to the second longitudinal side of the rotor, such that, in said horizontal mode, the first propulsion unit is reversibly coupled to the first side of the rotor facing forward in use, while the second propulsion unit is reversibly coupled to the second side of the rotor facing aft in use, and the first propulsion unit is reversibly coupled to the rotor via a first driveshaft.
Note that no particular angular displacement is claimed with regard to specific angles, and as such the maximum upward angle of Harlow can be considered “vertical mode” while the maximum downward angle can be “horizontal mode.”  If applicant disagrees, then it would have been obvious to mount the motor assembly titled such that In re Japikse, 86 USPQ 70.
Neither Harlow nor Hoffjann explicitly teach that the second propulsion unit is configured to pivot together with said rotor, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the second propulsion unit in the rotor nosecone in order to simplify maintenance or better allocate space, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that as applicant has stated, “systems in which an ‘electric motor inside a nose cone on a propeller can spin the propeller’ are indeed very common, and do not need further elaboration.”
Regarding claim 2, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Harlow does not explicitly teach engine types, however examiner is taking official notice that internal combustion engines are exceedingly common and well-known.  If the applicant disagrees, then Hoffman teaches that first propulsion unit 2 comprises an internal combustion engine; wherein said second propulsion unit 3 comprises an electric motor.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the propulsion system as taught by Harlow with an internal combustion engine in order to use a well-established, easy to use propulsion device.
Regarding claim 6, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Harlow and Hoffjann also teach that the rotor comprises a propeller.
Regarding claim 7, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Hoffjann also teaches that said first propulsion 
Regarding claim 12, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Harlow also teaches that in said vertical mode said first portion is at said first angular disposition angle with respect to said second portion, and wherein in said horizontal mode said first portion is at said second angular disposition angle with respect to said second portion.
Regarding claims 13 and 48, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claims 12 and 1.  Harlow also teaches that the first angular disposition angle located between said first portion and said second portion of said first driveshaft is about 180˚ in pitch (in horizontal mode), and wherein said second angular disposition angle located between said first portion and said second portion of said first drive shaft is about 90˚ in pitch (in horizontal mode).  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the positions in order to optimize flight profiles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Harlow also teaches that first driveshaft comprises a universal joint arrangement 26 to allow said first portion 25 and said second portion 27 to pivot between said first angular disposition and said second angular disposition while concurrently remaining operatively connected to one another to allow torque to be transmitted between said first portion and said second portion.
Regarding claim 19, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Hoffjann also teaches that the second propulsion 3 is reversibly coupled to the rotor 1 via a second driveshaft 8.  Harlow also teaches that the rotor 31 is rotatably mounted to a support bracket 29, the support bracket being pivotable between the horizontal mode and the vertical mode.
Regarding claim 24, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Harlow and Hoffjann also teach an air vehicle comprising at least one propulsion system as defined in claim 1.
Regarding claim 25, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 24.  Hoffjann also teaches at least one battery operatively connected to the second propulsion unit 3.  If applicant disagrees, then the examiner is taking official notice that battery-powered electric motors are exceedingly common and well-known.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electric motor as taught by Hoffjann with a battery in order to ensure that the electric motor is able to operate.
Regarding claims 29 and 45, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 24.  Harlow and Hoffjann do not explicitly teach that the air vehicle is configured as any one of an unmanned air vehicle (UAV) and a manned air vehicle, however the examiner is taking official notice that it is well-known that any vehicle must be either manned or unmanned.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the air vehicle manned or unmanned in order to better suit the aircraft to the intended usage.
Regarding claim 31, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 24.  The combination renders the claimed method steps obvious since such (operating the rotor is various orientations) would be a logical manner of using the combination.
Regarding claims 32-34, 41 and 42 Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 31. Hoffjann also teaches decoupling 
Regarding claim 33, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 32.  More specifically, any use of the rotors can be considered “providing propulsion for aerodynamic flight.”
Regarding claim 49, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Harlow also teaches that first driveshaft comprises a universal joint arrangement 26 to allow said first portion 25 and said second portion 27 to pivot between said first angular disposition and said second angular disposition while concurrently remaining operatively connected to one another to allow torque to be transmitted between said first portion and said second portion; and a pivotable support bracket 29 pivotably connecting the second portion of said first driveshaft to said airframe so that said rotor and said support bracket concurrently pivot about the pivot axis to allow the rotor to rotate between said horizontal mode and said vertical mode.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harlow US 1,019,635 in view of Hoffjann US 8,640,439 and Steinwandel US 2015/0285165.
Regarding claim 23, Harlow and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Neither Harlow nor Hoffjann teach that said second propulsion unit is configured for selectively generating electrical power when driven by any one of: (a) said first propulsion unit; (b) said rotor, which is in wind milling 
a first propulsion unit 28 configured for being fixedly mounted to an airframe; 
a second propulsion unit 36; 
a rotor 18; 
a first coupling 46 for selectively coupling and decoupling the rotor with respect to the first propulsion unit; 
a second coupling 48 for selectively coupling and decoupling the rotor with respect to the second propulsion unit, independently of the first coupling;
wherein said second propulsion unit is configured for selectively generating electrical power when driven by any one of:
said first propulsion unit;
said rotor, which is in wind milling mode and in turn is aerodynamically driven by an airflow.

    PNG
    media_image3.png
    290
    351
    media_image3.png
    Greyscale

Figure 3- Steinwandel Figure 4
.
Claims 1, 2, 6, 7, 12-14, 19, 24, 25, 29, 31-34, 41, 42, 45, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac US 8,602,347 in view of Hoffjann US 8,640,439.
Regarding claim 1, Isaac teaches a propulsion system comprising: 
a first propulsion unit 145, 147 configured for being fixedly mounted to an airframe 103; and
a rotor 109 having a hub 121 and a rotational axis, the rotor being configured for being pivotably mounted with respect to the first propulsion unit to allow selectively pivoting of the rotor about a pivot axis from a horizontal mode to a vertical mode; 
the rotor having a first longitudinal side and an opposed-facing second longitudinal side along said rotational axis; 
wherein the first propulsion unit is coupled to the rotor via a first driveshaft 155, 159, 163;
wherein said first driveshaft comprises a first portion 155 driven by the first propulsion unit 145 and a second portion 163 for driving the rotor when the first driveshaft is coupled to the rotor via a first coupling; 
wherein said second portion 163 is operatively connected to said hub; 
and wherein said first portion and said second portion pivot with respect to one another about said pivot axis between a first angular disposition angle located between said first portion and said second portion and a second angular disposition angle located between said first portion and said second portion.

    PNG
    media_image4.png
    524
    676
    media_image4.png
    Greyscale

Figure 4- Isaac Figure 7
Isaac does not teach a second propulsion unit; a first coupling for selectively coupling and decoupling the rotor with respect to the first propulsion unit; or a second coupling for selectively coupling and decoupling the rotor with respect to the second propulsion unit, independently of the first coupling.  Hoffjann teaches a propulsion system comprising: 
a first propulsion unit 2 configured for being fixedly mounted to an airframe; 
a second propulsion unit 3; 
a rotor 1; 
a first coupling 10
a second coupling 11 for selectively coupling and decoupling the rotor with respect to the second propulsion unit, independently of the first coupling.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the propulsion system as taught by Isaac with first and second independently coupled propulsion systems as taught by Hoffjann in order to enable fully adjustable power output and energy usage (column 2, lines 24-33).  As modified, said first propulsion unit is reversibly coupled to the first longitudinal side of the rotor, and said second propulsion unit is reversibly coupled to the second longitudinal side of the rotor, such that, in said horizontal mode, the first propulsion unit is reversibly coupled to the first side of the rotor facing forward in use, while the second propulsion unit is reversibly coupled to the second side of the rotor facing aft in use, and the first propulsion unit is reversibly coupled to the rotor via a first driveshaft.
Neither Isaac nor Hoffjann explicitly teach that the second propulsion unit is configured to pivot together with said rotor, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the second propulsion unit in the rotor nosecone in order to simplify maintenance or better allocate space, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that as applicant has stated, “systems in which an ‘electric motor inside a nose cone on a propeller can spin the propeller’ are indeed very common, and do not need further elaboration.”
Regarding claim 2, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Isaac does not explicitly teach engine types, however examiner is taking official notice that internal combustion engines are exceedingly common and well-known.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the propulsion system as taught by Isaac with 
If the applicant disagrees, then Hoffman teaches that first propulsion unit 2 comprises an internal combustion engine; wherein said second propulsion unit 3 comprises an electric motor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the propulsion system as taught by Isaac with an internal combustion engine as taught by Hoffjann in order to use a well-established, easy to use propulsion device.
Regarding claim 6, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Isaac and Hoffjann also teach that the rotor comprises a propeller.
Regarding claim 7, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Hoffjann also teaches that said first propulsion unit has a first power rating and said second propulsion unit has a second power rating, as this is inherently true.
Regarding claim 12, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Isaac also teaches that in said vertical mode said first portion is at said first angular disposition angle with respect to said second portion, and wherein in said horizontal mode said first portion is at said second angular disposition angle with respect to said second portion. 
Regarding claims 13 and 48, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claims 12 and 1.  Isaac also teaches that the first angular disposition angle located between said first portion and said second portion of said first driveshaft is about 180˚ in pitch (in horizontal mode), and wherein said second angular disposition angle located between said first portion and said second portion of said first drive shaft is about 90˚ in pitch (in vertical mode).  If applicant disagrees, then it In re Aller, 105 USPQ 233.
Regarding claim 14, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Neither Isaac nor Hoffjann teach that the driveshaft comprises a universal joint, however the examiner is taking official notice that universal joints are well-known in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the coupling of Isaac with a universal joint in order to allow angular rotation with a less complicated mechanism.
Regarding claim 19, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Hoffjann also teaches that the second propulsion unit 3 is reversibly coupled to the rotor 1 via a second driveshaft 8.  Isaac also teaches that the rotor 109 is rotatably mounted to a support bracket 143, the support bracket being pivotable between the horizontal mode and the vertical mode.
Regarding claim 24, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Isaac and Hoffjann also teach an air vehicle comprising at least one propulsion system as defined in claim 1.
Regarding claim 25, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 24.  Hoffjann also teaches at least one battery operatively connected to the second propulsion unit 3.  If applicant disagrees, then the examiner is taking official notice that battery-powered electric motors are exceedingly common and well-known.  It would have been obvious to one of ordinary skill in the art at 
Regarding claims 29 and 45, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 24.  Isaac also teaches that the air vehicle can be configured as either manned or unmanned (column 2, lines 60-61).
Regarding claim 31, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 24.  The combination renders the claimed method steps obvious since such (operating the rotor in various orientations) would be a logical manner of using the combination.
Regarding claims 32, 34, 41 and 42 Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 31. Hoffjann also teaches decoupling said rotor from said first propulsion unit and coupling said rotor to said second propulsion unit (column 2, lines 24-33).  As this could be done for a variety of rotor positions, it would have been obvious to do so when the rotor is horizontal.  It also have been obvious to set the rotor in horizontal or vertical mode, coupling said rotor to said first propulsion unit and coupling said rotor to said second propulsion unit in order to use the maximum power.  The recited steps would be a logical manner of using the combination.
Regarding claim 33, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 32.  More specifically, any use of the rotors can be considered “providing propulsion for aerodynamic flight.”
Regarding claim 49, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Isaac also teaches a pivotable support bracket pivotably connecting the second portion of said first driveshaft to said airframe so that said rotor and said support bracket concurrently pivot about the pivot axis to allow the rotor to rotate between said horizontal mode and said vertical mode.  In this case, Isaac teaches a plurality of components (such as gearbox 143 housing and swashplate 129 131) that pivot with the second portion of the first driveshaft, and are connected to the driveshaft and therefore provide some support.
Neither Isaac nor Hoffjann teach that the driveshaft comprises a universal joint, however the examiner is taking official notice that universal joints are well-known in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the coupling of Isaac with a universal joint in order to allow angular rotation with a less complicated mechanism.
Claims 14 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac US 8,602,347 in view of Hoffjann US 8,640,439 and Glatfelter US 3,592,412.
Regarding claim 14, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Neither Isaac nor Hoffjann teach that the driveshaft comprises a universal joint.  Glatfelter teaches a rotatable propulsion system which comprises a universal joint 82.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the coupling of Isaac with a universal joint as taught by Glatfelter in order to allow angular rotation with a less complicated mechanism.
Regarding claim 49, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Isaac also teaches a pivotable support bracket pivotably connecting the second portion of said first driveshaft to said airframe so that said rotor and said support bracket concurrently pivot about the pivot axis to allow the rotor to rotate between said horizontal mode and said vertical mode.  In this case, Isaac teaches a plurality of components (such as gearbox 143 housing and swashplate 129 actuation system 131) that pivot with the second portion of the first driveshaft, and are connected to the driveshaft and therefore provide some support.
Neither Isaac nor Hoffjann teach that the driveshaft comprises a universal joint.  Glatfelter teaches a rotatable propulsion system which comprises a universal joint 82.  It .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac US 8,602,347 in view of Hoffjann US 8,640,439 and Steinwandel US 2015/0285165.
Regarding claim 23, Isaac and Hoffjann teach the invention as claimed as detailed above with respect to claim 1.  Neither Isaac nor Hoffjann teach that said second propulsion unit is configured for selectively generating electrical power when driven by any one of: (a) said first propulsion unit; (b) said rotor, which is in wind milling mode and in turn is aerodynamically driven by an airflow.  Steinwandel teaches an aircraft propulsion system comprising: 
a first propulsion unit 28 configured for being fixedly mounted to an airframe; 
a second propulsion unit 36; 
a rotor 18; 
a first coupling 46 for selectively coupling and decoupling the rotor with respect to the first propulsion unit; 
a second coupling 48 for selectively coupling and decoupling the rotor with respect to the second propulsion unit, independently of the first coupling;
wherein said second propulsion unit is configured for selectively generating electrical power when driven by any one of:
said first propulsion unit;
said rotor, which is in wind milling mode and in turn is aerodynamically driven by an airflow.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the propulsion system as taught by Isaac and Hoffjann with .

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive.
The applicant argues that “if Harlow or Isaac is modified to include the arrangement of the first propulsion unit and the second propulsion unit of Hoffjann, then it must also be applied that in each case both propulsion units are fixed to the airframe, and also the manner in which each propulsion unit is coupled to the respective rotor to allow pivoting thereof must also be similar to one another.”  This is not only illogical, but based on a faulty understanding of Hoffjann.  The examiner will attempt to breakdown the various ways in which the applicant’s statement is incorrect.
First, Hoffjann is silent as to the mounting manner and location of both the gas turbine and electric motor.  The argument seems to be based on the examiner’s statement that Hoffjann teaches “a first propulsion unit 2 configured for being fixedly mounted to an airframe.”  As Hoffjann teaches no mounting, one of ordinary skill in the art would understand that the gas turbine is “configured for” mounting anywhere.
Second, even if Hoffjann did teach that the gas turbine was fixed to the airframe (which it does not), the electric motor is a completely separate component- the mounting of one has no bearing or implications on the other.  This argument is akin to taking a car reference that teaches two armrests for the driver- a left armrest mounted to the door, and a right armrest.  The applicant’s argument is like stating that because the left armrest is mounted to the door, the right armrest must be as well.  Of course, this is nonsense.  One of ordinary art 
Third, even if Hoffjann did teach that both engines are fixedly mounted to the airframe (which it does not), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, as stated above, one of ordinary skill in the art would easily understand that engines can be mounted wherever desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Please again recall that the applicant has stated that “such systems in which an ‘electric motor inside a nose cone on a propeller can spin the propeller’ are indeed very common, and do not need further elaboration, any more than that the wing needs to be explicitly disclosed as having an airfoil shaped cross-section” (applicant’s arguments, 9/12/19).  As such this feature is now considered obvious.
In response to applicant’s argument that Isaac teaches away from having an electric motor that pivots with the rotor, the examiner responds that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.   Also please recall that while Isaac may teach that it is preferable that the engines 145 and 147 do not rotate, the proposed modification does nothing to change that.  All the benefits Isaac teaches for keeping these engines fixed to the wing 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the applicant argues that having one engine fixed to the airframe while one pivots with the rotor could only be obtained through the current invention, but for all the reasons given above, the examiner disagrees.  Harlow and Isaac teach a first propulsion unit fixedly mounted to an airframe.  Hoffjann teaches the recited configuration of a gas turbine connected to one side or a rotor and an electric motor connected to the other.  While Hoffjann is silent to placement, one of ordinary skill in the art would understand the benefits of locating the electric motor in the nosecone, and “such systems in which an ‘electric motor inside a nose cone on a propeller can spin the propeller’ are indeed very common, and do not need further elaboration, any more than that the wing needs to be explicitly disclosed as having an airfoil shaped cross-section” (applicant’s arguments, 9/12/19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MARC BURGESS/Primary Examiner, Art Unit 3642